DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 03/19/2021 in which claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gussen et al. (US 2017/0353350) (provided in the IDS), hereinafter “Gussen” in view of Hayes et al. (U.S. Patent No. 8,688,101), hereinafter “Hayes”.

As to claim 1, Gussen teaches a method (Gussen, Fig. 1, Fig. 3, [0059], Fig. 5, [0074], the method steps performed in a transmission system for updating vehicle software via the transmission of data via transceiver modules 11) comprising: 
partitioning a data packet into a plurality of data subpackets based on the broadcast set of access points (Gussen, [0012]-[0013], [0039], the transceiver modules are selected using position data. Fig. 1, [0065], the position data of the vehicle is allocated along the route to selected transceiver modules 11. [0067], [0070], Fig. 5, [0074]-[0080], the software-updating data is divided into data blocks or data packets on the basis of the number of selected transceiver modules 11 along the route 110); and 
broadcasting the plurality of data subpackets to a vehicle via the broadcast set of access points (Gussen, [0012]-[0013], [0039], Fig. 1, [0065], the position data of the vehicle is allocated along the route to selected transceiver modules 11. [0067], [0070], Fig. 5, [0074]-[0080], the data blocks or data packet are distributed among the number of selected transceiver modules 11 along the route 110, and transmitted by the number of selected transceiver modules 11 along the route 110. The vehicle receives the data packets via the corresponding transceiver modules 11 and updates the vehicle’s software).

Gussen teaches the claimed limitations as stated above. As discussed above, Gussen discloses that the divided data blocks or data packets are transmitted via the selected transceiver modules 11. However, Gussen does not disclose that the selection of transceiver modules is based on interference data. Gussen does not explicitly teach the following features: regarding claim 1, identifying a broadcast set of access points from among a plurality of access points based on access point interference data associated with the plurality of access points disposed in an environment, wherein the access point interference data includes current radio frequency (RF) signal interference data associated with each of the plurality of access points, predicted RF signal interference data associated with each of the plurality of access points, or a combination thereof.

However, Hayes teaches identifying a broadcast set of access points from among a plurality of access points based on access point interference data associated with the plurality of access points disposed in an environment (Hayes, col 6 ln 7-21, the best-serving access points are assessed by the network entity. Col 10 ln 47-67, col 11 ln 1-4, col 11 ln 9-17, the network controller 240 determines the identifiers for best access points based on signal strength information of the access points for a predetermined period of time or for the entire route. Col 11 ln 45-61, Fig. 4, col 14 ln 39-52, col 14 ln 55-60, col 15 ln 13-22, the determination of the best access points and the instructions are based on the relative position and the information indicative of network interference. The relative position is determined for each access point and the corresponding signal strength. The interference is determined for each access points experiencing interference from adjacent access points. Col 11 ln 27-44, additionally, the network controller uses the information indicating which access points are heavily loaded (i.e. more interference) to select the best access points), wherein the access point interference data includes current radio frequency (RF) signal interference data associated with each of the plurality of access points, predicted RF signal interference data associated with each of the plurality of access points, or a combination thereof (Hayes, col 6 ln 7-21, the best-serving access points are assessed by the network entity. Col 10 ln 47-67, col 11 ln 1-4, col 11 ln 9-17, col 11 ln 45-61, Fig. 4, col 14 ln 39-52, col 14 ln 55-60, col 15 ln 13-22, the determination of the best access points and the instructions are based on the relative position and the information indicative of network interference. The relative position is determined for each access point and the corresponding signal strength. The interference is determined for each access points experiencing interference from adjacent access points. The network controller provides control instructions when parameters are experienced or predicted to occur, where the parameters include relative position and information indicative of network interference. Col 11 ln 27-44, additionally, the network controller uses the information indicating which access points are heavily loaded (i.e. more interference) to select the best access points).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gussen to have the features, as taught by Hayes, in order to enhance the ability of a network to deal with load balancing and interference issues, resulting in an optimal network operation (Hayes, col 1 ln 56-60).

Gussen teaches the claimed limitations as stated above. Gussen does not explicitly teach the following features: regarding claim 2, wherein the current RF signal interference data is based on an RF signal interference proximate a location of a given access point from among the plurality of access points.

As to claim 2, Hayes teaches wherein the current RF signal interference data is based on an RF signal interference proximate a location of a given access point from among the plurality of access points (Hayes, Fig. 1, col 3 ln 63-67, col 4 ln 1-20, each access point is proximate in location to other access points that provide coverage over the area. Col 11 ln 45-61, the interference is determined for each access points experiencing interference from adjacent access points).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gussen to have the features, as taught by Hayes, in order to enhance the ability of a network to deal with load balancing and interference issues, resulting in an optimal network operation (Hayes, col 1 ln 56-60).

Gussen teaches the claimed limitations as stated above. Gussen does not explicitly teach the following features: regarding claim 3, wherein the current RF signal interference data is based on a radiation map associated with each access point from among the plurality of access points.

As to claim 3, Hayes teaches wherein the current RF signal interference data is based on a radiation map associated with each access point from among the plurality of access points (Hayes, Fig. 1, col 3 ln 63-67, col 4 ln 1-20, each access point is proximate in location to other access points that provide coverage over the area. Col 11 ln 45-61, the interference is determined for each access points experiencing interference from adjacent access points. Each access point provides a coverage area of a given cell, where cells are adjacent and can overlap or completely encompass one another).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gussen to have the features, as taught by Hayes, in order to enhance the ability of a network to deal with load balancing and interference issues, resulting in an optimal network operation (Hayes, col 1 ln 56-60).

Gussen teaches the claimed limitations as stated above. Gussen does not explicitly teach the following features: regarding claim 4, further comprising: 
identifying one or more overlapping regions of each radiation map; and 
identifying an interfering set of access points from among the plurality of access points based on the one or more overlapping regions.

As to claim 4, Hayes teaches further comprising: 
identifying one or more overlapping regions of each radiation map (Hayes, Fig. 1, col 5 ln 9-36, Fig. 4, a network device (network controller) tracks and monitors the position of the mobile communication node along its route and determines the areas where the mobile communication node is next to two multiple cells. One overlap region 130 is marked in Fig. 1. However, there are multiple areas where the mobile communication node is next to two multiple cells); and 
identifying an interfering set of access points from among the plurality of access points based on the one or more overlapping regions (Hayes, Fig. 1, col 4 ln 35-39, col 5 ln 9-36, col 11 ln 27-61, Fig. 4, the network controller determines which access points are experienced interference from adjacent access points, where the coverage areas of adjacent cells overlap. Also, when mobile communication node is schedule to pass near a cell edge of a particular cell, the network controller identifies which access points are heavily loaded (i.e. more interference)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gussen to have the features, as taught by Hayes, in order to enhance the ability of a network to deal with load balancing and interference issues, resulting in an optimal network operation (Hayes, col 1 ln 56-60).

Gussen teaches the claimed limitations as stated above. Gussen does not explicitly teach the following features: regarding claim 5, wherein the broadcast set of access points are identified as remaining access points among the plurality of access points not identified as the interfering set of access points.

As to claim 5, Hayes teaches wherein the broadcast set of access points are identified as remaining access points among the plurality of access points not identified as the interfering set of access points (Hayes, col 6 ln 7-21, col 10 ln 47-67, col 11 ln 1-4, col 11 ln 27-61, the network controller assess the best-serving access points for the mobile communication node based on location of access points, load and interference or other network performance parameters. The network controller determines which access points are experienced interference from adjacent access points. Also, when mobile communication node is schedule to pass near a cell edge of a particular cell, the network controller identifies which access points are heavily loaded (i.e. more interference). The best-serving access points do not include the access points identified as experiencing interference and heavily loaded).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gussen to have the features, as taught by Hayes, in order to enhance the ability of a network to deal with load balancing and interference issues, resulting in an optimal network operation (Hayes, col 1 ln 56-60).

Gussen teaches the claimed limitations as stated above. Gussen does not explicitly teach the following features: regarding claim 6, wherein the predicted RF signal interference data is based on one or more prior RF signal interferences proximate a location of a given access point from among the plurality of access points.

As to claim 6, Hayes teaches wherein the predicted RF signal interference data is based on one or more prior RF signal interferences proximate a location of a given access point from among the plurality of access points (Hayes, col 11 ln 27-61, col 15 ln 17-22, parametric guidelines are stored by the network controller to predict which access points are likely to experience interference from adjacent access points, where the parametric guidelines defines interference related parameters).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gussen to have the features, as taught by Hayes, in order to enhance the ability of a network to deal with load balancing and interference issues, resulting in an optimal network operation (Hayes, col 1 ln 56-60).

As to claim 8, Gussen teaches wherein the broadcast set of access points is identified based on location data associated with the vehicle (Gussen, [0012]-[0014], [0039], [0059], [0065], [0067], [0070], Fig. 5, [0074]-[0080], the position data of the vehicle is allocated along the route to selected transceiver modules 11. The transceiver modules are selected based on the route and position data of the vehicle).

Gussen teaches the claimed limitations as stated above. Gussen does not explicitly teach the following features: regarding claim 9, wherein the vehicle and the broadcast set of access points are configured to communicate using one of a BLUETOOTH-type protocol, a cellular protocol, a wireless fidelity-type protocol, a near-field communication protocol, and an ultra-wideband protocol.

As to claim 9, Hayes teaches wherein the vehicle and the broadcast set of access points are configured to communicate using one of a BLUETOOTH-type protocol, a cellular protocol, a wireless fidelity-type protocol, a near-field communication protocol, and an ultra-wideband protocol (Hayes, col 7 ln 38-59, the best-serving access points and the mobile communication node operate using a LAN, MAN, WAN, 1G, 2G, 3G, 4G, 2.4 GHz or 5.8 GHz).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gussen to have the features, as taught by Hayes, in order to enhance the ability of a network to deal with load balancing and interference issues, resulting in an optimal network operation (Hayes, col 1 ln 56-60).

As to claim 10, Gussen teaches a system (Gussen, Fig. 1, Fig. 3, [0059], Fig. 5, [0074], a transmission system for updating vehicle software via the transmission of data via transceiver modules 11) comprising: 
a processor (Gussen, Fig. 3, [0059]-[0060], the system includes different modules, including a division module 15 and a distribution module 16 implemented in hardware (i.e. a processor) and software); and 
partitioning a data packet into a plurality of data subpackets based on the broadcast set of access points (Gussen, [0012]-[0013], [0039], the transceiver modules are selected using position data. Fig. 1, [0065], the position data of the vehicle is allocated along the route to selected transceiver modules 11. [0067], [0070], Fig. 5, [0074]-[0080], the software-updating data is divided into data blocks or data packets on the basis of the number of selected transceiver modules 11 along the route 110); and 
broadcasting the plurality of data subpackets to a vehicle via the broadcast set of access points (Gussen, [0012]-[0013], [0039], Fig. 1, [0065], the position data of the vehicle is allocated along the route to selected transceiver modules 11. [0067], [0070], Fig. 5, [0074]-[0080], the data blocks or data packet are distributed among the number of selected transceiver modules 11 along the route 110, and transmitted by the number of selected transceiver modules 11 along the route 110. The vehicle receives the data packets via the corresponding transceiver modules 11 and updates the vehicle’s software).

Gussen teaches the claimed limitations as stated above. As discussed above, Gussen discloses that the divided data blocks or data packets are transmitted via the selected transceiver modules 11. However, Gussen does not disclose that the selection of transceiver modules is based on interference data. Gussen does not explicitly teach the following features: regarding claim 10, a nontransitory computer-readable medium including instructions that are executable by the processor, wherein the instructions include: 
identifying an interfering set of access points from among a plurality of access points based on access point interference data associated with the plurality of access points disposed in an environment, wherein the access point interference data includes current radio frequency (RF) signal interference data associated with each of the plurality of access points, predicted RF signal interference data associated with each of the plurality of access points, or a combination thereof; 
identifying a broadcast set of access points from among the plurality of access points based on the interfering set of access points.

However, Hayes teaches a nontransitory computer-readable medium including instructions that are executable by the processor, wherein the instructions include: 
identifying an interfering set of access points from among a plurality of access points based on access point interference data associated with the plurality of access points disposed in an environment (Hayes, Fig. 1, col 4 ln 35-39, col 5 ln 9-36, col 11 ln 27-61, Fig. 4, the network controller determines which access points are experienced interference from adjacent access points, where the coverage areas of adjacent cells overlap. Also, when mobile communication node is schedule to pass near a cell edge of a particular cell, the network controller identifies which access points are heavily loaded (i.e. more interference)), wherein the access point interference data includes current radio frequency (RF) signal interference data associated with each of the plurality of access points, predicted RF signal interference data associated with each of the plurality of access points, or a combination thereof (Hayes, Fig. 1, col 4 ln 35-39, col 5 ln 9-36, col 11 ln 27-61, Fig. 4, the network controller determines which access points are experienced interference from adjacent access points, where the coverage areas of adjacent cells overlap. Also, when mobile communication node is schedule to pass near a cell edge of a particular cell, the network controller identifies which access points are heavily loaded (i.e. more interference)); 
identifying a broadcast set of access points from among the plurality of access points based on the interfering set of access points (Hayes, col 6 ln 7-21, col 10 ln 47-67, col 11 ln 1-4, col 11 ln 27-61, the network controller assess the best-serving access points for the mobile communication node based on location of access points, load and interference or other network performance parameters. The network controller determines which access points are experienced interference from adjacent access points. Also, when mobile communication node is schedule to pass near a cell edge of a particular cell, the network controller identifies which access points are heavily loaded (i.e. more interference). The best-serving access points do not include the access points identified as experiencing interference and heavily loaded).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gussen to have the features, as taught by Hayes, in order to enhance the ability of a network to deal with load balancing and interference issues, resulting in an optimal network operation (Hayes, col 1 ln 56-60).

Gussen teaches the claimed limitations as stated above. Gussen does not explicitly teach the following features: regarding claim 11, wherein the current RF signal interference data is based on an RF signal interference proximate a location of a given access point from among the plurality of access points.

As to claim 11, Hayes teaches wherein the current RF signal interference data is based on an RF signal interference proximate a location of a given access point from among the plurality of access points (Hayes, Fig. 1, col 3 ln 63-67, col 4 ln 1-20, each access point is proximate in location to other access points that provide coverage over the area. Col 11 ln 45-61, the interference is determined for each access points experiencing interference from adjacent access points).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gussen to have the features, as taught by Hayes, in order to enhance the ability of a network to deal with load balancing and interference issues, resulting in an optimal network operation (Hayes, col 1 ln 56-60).

Gussen teaches the claimed limitations as stated above. Gussen does not explicitly teach the following features: regarding claim 12, wherein the current RF signal interference data is based on a radiation map associated with each access point from among the plurality of access points.

As to claim 12, Hayes teaches wherein the current RF signal interference data is based on a radiation map associated with each access point from among the plurality of access points (Hayes, Fig. 1, col 3 ln 63-67, col 4 ln 1-20, each access point is proximate in location to other access points that provide coverage over the area. Col 11 ln 45-61, the interference is determined for each access points experiencing interference from adjacent access points. Each access point provides a coverage area of a given cell, where cells are adjacent and can overlap or completely encompass one another).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gussen to have the features, as taught by Hayes, in order to enhance the ability of a network to deal with load balancing and interference issues, resulting in an optimal network operation (Hayes, col 1 ln 56-60).

Gussen teaches the claimed limitations as stated above. Gussen does not explicitly teach the following features: regarding claim 13, wherein the instructions further comprise identifying one or more overlapping regions of each radiation map, wherein the interfering set of access points is identified based on the one or more overlapping regions.

As to claim 13, Hayes teaches wherein the instructions further comprise identifying one or more overlapping regions of each radiation map (Hayes, Fig. 1, col 5 ln 9-36, Fig. 4, a network device (network controller) tracks and monitors the position of the mobile communication node along its route and determines the areas where the mobile communication node is next to two multiple cells. One overlap region 130 is marked in Fig. 1. However, there are multiple areas where the mobile communication node is next to two multiple cells), wherein the interfering set of access points is identified based on the one or more overlapping regions (Hayes, Fig. 1, col 4 ln 35-39, col 5 ln 9-36, col 11 ln 27-61, Fig. 4, the network controller determines which access points are experienced interference from adjacent access points, where the coverage areas of adjacent cells overlap. Also, when mobile communication node is schedule to pass near a cell edge of a particular cell, the network controller identifies which access points are heavily loaded (i.e. more interference)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gussen to have the features, as taught by Hayes, in order to enhance the ability of a network to deal with load balancing and interference issues, resulting in an optimal network operation (Hayes, col 1 ln 56-60).

Gussen teaches the claimed limitations as stated above. Gussen does not explicitly teach the following features: regarding claim 14, wherein the predicted RF signal interference data is based on one or more prior RF signal interferences proximate a location of a given access point from among the plurality of access points.

As to claim 14, Hayes teaches wherein the predicted RF signal interference data is based on one or more prior RF signal interferences proximate a location of a given access point from among the plurality of access points (Hayes, col 11 ln 27-61, col 15 ln 17-22, parametric guidelines are stored by the network controller to predict which access points are likely to experience interference from adjacent access points, where the parametric guidelines defines interference related parameters).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gussen to have the features, as taught by Hayes, in order to enhance the ability of a network to deal with load balancing and interference issues, resulting in an optimal network operation (Hayes, col 1 ln 56-60).

Gussen teaches the claimed limitations as stated above. Gussen does not explicitly teach the following features: regarding claim 16, wherein the vehicle and the broadcast set of access points are configured to communicate using one of a BLUETOOTH-type protocol, a cellular protocol, a wireless fidelity-type protocol, a near-field communication protocol, and an ultra-wideband protocol.

As to claim 16, Hayes teaches wherein the vehicle and the broadcast set of access points are configured to communicate using one of a BLUETOOTH-type protocol, a cellular protocol, a wireless fidelity-type protocol, a near-field communication protocol, and an ultra-wideband protocol (Hayes, col 7 ln 38-59, the best-serving access points and the mobile communication node operate using a LAN, MAN, WAN, 1G, 2G, 3G, 4G, 2.4 GHz or 5.8 GHz).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gussen to have the features, as taught by Hayes, in order to enhance the ability of a network to deal with load balancing and interference issues, resulting in an optimal network operation (Hayes, col 1 ln 56-60).

As to claim 17, Gussen teaches a method (Gussen, Fig. 1, Fig. 3, [0059], Fig. 5, [0074], the method steps performed in a transmission system for updating vehicle software via the transmission of data via transceiver modules 11) comprising: 
partitioning a data packet into a plurality of data subpackets based on the broadcast set of access points (Gussen, [0012]-[0013], [0039], the transceiver modules are selected using position data. Fig. 1, [0065], the position data of the vehicle is allocated along the route to selected transceiver modules 11. [0067], [0070], Fig. 5, [0074]-[0080], the software-updating data is divided into data blocks or data packets on the basis of the number of selected transceiver modules 11 along the route 110); and 
broadcasting the plurality of data subpackets to a vehicle via the broadcast set of access points (Gussen, [0012]-[0013], [0039], Fig. 1, [0065], the position data of the vehicle is allocated along the route to selected transceiver modules 11. [0067], [0070], Fig. 5, [0074]-[0080], the data blocks or data packet are distributed among the number of selected transceiver modules 11 along the route 110, and transmitted by the number of selected transceiver modules 11 along the route 110. The vehicle receives the data packets via the corresponding transceiver modules 11 and updates the vehicle’s software).

Gussen teaches the claimed limitations as stated above. As discussed above, Gussen discloses that the divided data blocks or data packets are transmitted via the selected transceiver modules 11. However, Gussen does not disclose that the selection of transceiver modules is based on interference data. Gussen does not explicitly teach the following features: regarding claim 17, identifying one or more overlapping regions based on a radiation map associated with each access point from among a plurality of access points; 
identifying an interfering set of access points from among the plurality of access points based on the one or more overlapping regions; 
identifying a broadcast set of access points from among the plurality of access points based on the interfering set of access points.

However, Hayes teaches identifying one or more overlapping regions based on a radiation map associated with each access point from among a plurality of access points (Hayes, Fig. 1, col 5 ln 9-36, Fig. 4, a network device (network controller) tracks and monitors the position of the mobile communication node along its route and determines the areas where the mobile communication node is next to two multiple cells. One overlap region 130 is marked in Fig. 1. However, there are multiple areas where the mobile communication node is next to two multiple cells); 
identifying an interfering set of access points from among the plurality of access points based on the one or more overlapping regions (Hayes, Fig. 1, col 4 ln 35-39, col 5 ln 9-36, col 11 ln 27-61, Fig. 4, the network controller determines which access points are experienced interference from adjacent access points, where the coverage areas of adjacent cells overlap. Also, when mobile communication node is schedule to pass near a cell edge of a particular cell, the network controller identifies which access points are heavily loaded (i.e. more interference)); 
identifying a broadcast set of access points from among the plurality of access points based on the interfering set of access points (Hayes, col 6 ln 7-21, col 10 ln 47-67, col 11 ln 1-4, col 11 ln 27-61, the network controller assess the best-serving access points for the mobile communication node based on location of access points, load and interference or other network performance parameters. The network controller determines which access points are experienced interference from adjacent access points. Also, when mobile communication node is schedule to pass near a cell edge of a particular cell, the network controller identifies which access points are heavily loaded (i.e. more interference). The best-serving access points do not include the access points identified as experiencing interference and heavily loaded).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gussen to have the features, as taught by Hayes, in order to enhance the ability of a network to deal with load balancing and interference issues, resulting in an optimal network operation (Hayes, col 1 ln 56-60).

Gussen teaches the claimed limitations as stated above. Gussen does not explicitly teach the following features: regarding claim 18, further comprising identifying the interfering set of access points based on predicted RF signal interference data, wherein the predicted RF signal interference data is based on one or more prior RF signal interferences proximate a location of a given access point from among the plurality of access points.

As to claim 18, Hayes teaches further comprising identifying the interfering set of access points based on predicted RF signal interference data (Hayes, Fig. 1, col 4 ln 35-39, col 5 ln 9-36, col 11 ln 27-61, Fig. 4, the network controller determines which access points are experienced interference from adjacent access points, where the coverage areas of adjacent cells overlap. Also, when mobile communication node is schedule to pass near a cell edge of a particular cell, the network controller identifies which access points are heavily loaded (i.e. more interference). The network controller provides control instructions when parameters are experienced or predicted to occur, where the parameters include relative position and information indicative of network interference), wherein the predicted RF signal interference data is based on one or more prior RF signal interferences proximate a location of a given access point from among the plurality of access points (Hayes, col 11 ln 27-61, col 15 ln 17-22, parametric guidelines are stored by the network controller to predict which access points are likely to experience interference from adjacent access points, where the parametric guidelines defines interference related parameters).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gussen to have the features, as taught by Hayes, in order to enhance the ability of a network to deal with load balancing and interference issues, resulting in an optimal network operation (Hayes, col 1 ln 56-60).

Gussen teaches the claimed limitations as stated above. Gussen does not explicitly teach the following features: regarding claim 20, wherein the vehicle and the broadcast set of access points are configured to communicate using one of a BLUETOOTH-type protocol, a cellular protocol, a wireless fidelity-type protocol, a near-field communication protocol, and an ultra-wideband protocol.

As to claim 20, Hayes teaches wherein the vehicle and the broadcast set of access points are configured to communicate using one of a BLUETOOTH-type protocol, a cellular protocol, a wireless fidelity-type protocol, a near-field communication protocol, and an ultra-wideband protocol (Hayes, col 7 ln 38-59, the best-serving access points and the mobile communication node operate using a LAN, MAN, WAN, 1G, 2G, 3G, 4G, 2.4 GHz or 5.8 GHz).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gussen to have the features, as taught by Hayes, in order to enhance the ability of a network to deal with load balancing and interference issues, resulting in an optimal network operation (Hayes, col 1 ln 56-60).
Claims 7, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gussen et al. (US 2017/0353350) (provided in the IDS), hereinafter “Gussen” in view of Hayes et al. (U.S. Patent No. 8,688,101), hereinafter “Hayes”, and further in view of Daimler (DE 102012001047) (provided in the IDS).

Gussen and Hayes teach the claimed limitations as stated above. Gussen and Hayes do not explicitly teach the following features: regarding claim 7, further comprising determining a number of access points of the broadcast set of access points, wherein a number of the plurality of data subpackets broadcasted to the vehicle is equal to the number of access points of the broadcast set of access points.

As to claim 7, Daimler teaches further comprising determining a number of access points of the broadcast set of access points, wherein a number of the plurality of data subpackets broadcasted to the vehicle is equal to the number of access points of the broadcast set of access points (Daimler, Fig. 1, [0009], the software update package is divided into a base packet and at least one additional packet. [0014]-[0016], the base packet is transmitted via the first communication channel via mobile radio, wireless local network, TV radio, or other radio connection. The additional packet is transmitter from the server to the vehicle via a different channel. The first communication channel is via a radio antenna. The different communication channel is via a different path and different radio antenna. [0062], the server determines the channels to transmit the software update packager divided into the base packet and one additional packet).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gussen and Hayes to have the features, as taught by Daimler, in order to reduce to a minimum the amount of data to be transmitted in the first communication channel, so that the limited bandwidth of the communication connected can be optimally used (Daimler, [0011]).

Gussen and Hayes teach the claimed limitations as stated above. Gussen and Hayes do not explicitly teach the following features: regarding claim 15, wherein the instructions further comprise determining a number of access points of the broadcast set of access points, wherein a number of the plurality of data subpackets broadcasted to the vehicle is equal to the number of access points of the broadcast set of access points.

As to claim 15, Daimler teaches wherein the instructions further comprise determining a number of access points of the broadcast set of access points, wherein a number of the plurality of data subpackets broadcasted to the vehicle is equal to the number of access points of the broadcast set of access points (Daimler, Fig. 1, [0009], the software update package is divided into a base packet and at least one additional packet. [0014]-[0016], the base packet is transmitted via the first communication channel via mobile radio, wireless local network, TV radio, or other radio connection. The additional packet is transmitter from the server to the vehicle via a different channel. The first communication channel is via a radio antenna. The different communication channel is via a different path and different radio antenna. [0062], the server determines the channels to transmit the software update packager divided into the base packet and one additional packet).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gussen and Hayes to have the features, as taught by Daimler, in order to reduce to a minimum the amount of data to be transmitted in the first communication channel, so that the limited bandwidth of the communication connected can be optimally used (Daimler, [0011]).
Gussen and Hayes teach the claimed limitations as stated above. Gussen and Hayes do not explicitly teach the following features: regarding claim 19, further comprising determining a number of access points of the broadcast set of access points, wherein a number of the plurality of data subpackets broadcasted to the vehicle is equal to the number of access points of the broadcast set of access points.

As to claim 19, Daimler teaches further comprising determining a number of access points of the broadcast set of access points, wherein a number of the plurality of data subpackets broadcasted to the vehicle is equal to the number of access points of the broadcast set of access points (Daimler, Fig. 1, [0009], the software update package is divided into a base packet and at least one additional packet. [0014]-[0016], the base packet is transmitted via the first communication channel via mobile radio, wireless local network, TV radio, or other radio connection. The additional packet is transmitter from the server to the vehicle via a different channel. The first communication channel is via a radio antenna. The different communication channel is via a different path and different radio antenna. [0062], the server determines the channels to transmit the software update packager divided into the base packet and one additional packet).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gussen and Hayes to have the features, as taught by Daimler, in order to reduce to a minimum the amount of data to be transmitted in the first communication channel, so that the limited bandwidth of the communication connected can be optimally used (Daimler, [0011]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thanayankizil et al. U.S. Patent Application Pub. No. 2019/0102158 - System and method for providing software updates in assembly line and dealership lot environments.
Scahill et al. U.S. Patent Application Pub. No. 2017/0272966 – Interference detection.
Sundararajan et al. U.S. Patent Application Pub. No. 2017/0170936 - Reference signals for estimating mixed interference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473